         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


                                              §
 THERMOLIFE INTERNATIONAL,                    §
 LLC,                                         §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §
                                                      Civil Action No. 6:21-CV-00144
                                              §
 HUMAN POWER OF N COMPANY,
                                              §
 d/b/a HUMANN, f/k/a NEOGENIS
                                              §
 LABS, INC.,
                                              §
        Defendant.                            §
                                              §

          HUMAN POWER OF N COMPANY D/B/A HUMANN’S ANSWER,
      DEFENSES, COUNTERCLAIMS AND REQUEST FOR INJUNCTIVE RELIEF

       Defendant Human Power of N Company, d/b/a HumanN, f/k/a NeoGenis Labs, Inc.

(“Defendant” or “HumanN”) answers and asserts defenses to Plaintiff ThermoLife International,

LLC’s (“Plaintiff” or “ThermoLife”) Original Complaint and asserts counterclaims and requests

injunctive relief against Plaintiff/Counter-Defendant ThermoLife as follows:

                HUMANN’S ANSWER TO THERMOLIFE’S COMPLAINT

                          NATURE AND BASIS OF THE ACTION

       1.      Paragraph 1 purports to describe the existence of Plaintiff’s allegations and claims,

to which no response is required. To the extent a response is required, HumanN denies the

allegations of Paragraph 1.

       2.      HumanN denies the allegations of Paragraph 2 because they do not accurately

describe the Asserted Patents.




                                               -1-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 2 of 28




       3.       HumanN admits that it sells products within the United States. The remaining

allegations in Paragraph 3 purport to state conclusions of law, to which no responses are required.

To the extent a response is required, HumanN denies the allegations of Paragraph 3.

       4.      Paragraph 4 purports to describe the remedies and damages sought by Plaintiff, to

which no response is required. To the extent a response is required, HumanN denies any liability

to Plaintiff and further denies that Plaintiff is entitled to the relief it seeks or to any other relief

against HumanN.

                                           THE PARTIES

       5.      HumanN admits that Plaintiff in this action is named as such, but HumanN is

without sufficient knowledge or information to form a belief as to truth of the remaining allegations

in Paragraph 5, and therefore denies them.

       6.      HumanN is without sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 6, and therefore denies them.

       7.      HumanN is without sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 7, and therefore denies them.

       8.      HumanN admits the allegations of Paragraph 8.

       9.      HumanN no longer has a place of business at the stated address, and thus denies the

allegations of Paragraph 9.

       10.     HumanN admits that Joel J. Kocher is its registered agent, but denies the remaining

allegations of Paragraph 10.

       11.     HumanN admits that it was previously known as NeoGenis Laboratories, Inc., and

currently does business as “HumanN.” HumanN admits that this name change occurred in 2016.

The remaining allegations of Paragraph 11 purport to state legal conclusions, to which no response



                                                 -2-
          Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 3 of 28




is required. To the extent a response is necessary, HumanN denies the remaining allegations in

Paragraph 11.

         12.    HumanN admits that Thermolife filed suit against HumanN in the District of

Arizona on June 17, 2016 for the alleged infringement of the ’140 Patent, and that the case was

dismissed without prejudice in January 2018 before HumanN filed an answer to the complaint.

HumanN also admits that Exhibits 7 and 7A-7J purport to be a copy of the complaint in that case

and the exhibits thereto. HumanN denies the remaining allegations of Paragraph 12.

                                   JURISDICTION AND VENUE

         13.    HumanN admits the allegations of Paragraph 13.

         14.    HumanN admits that its principal place of business is in Texas and that it is

incorporated in Texas. HumanN does not challenge the exercise of personal jurisdiction in the

state.

         15.    The allegations of Paragraph 15 purport to state legal conclusions regarding venue,

to which no response is required. To the extent a response is necessary, HumanN admits that this

Court is a proper venue for this matter.

         16.    The allegations of Paragraph 16 purport to state legal conclusions, to which no

response is required. To the extent a response is necessary, HumanN admits that it transacts

business in Texas and has sold SuperBeets, BeetElite, and Neo40 in Texas, but otherwise denies

the allegations in Paragraph 16.

                                   THE ACCUSED PRODUCTS

         17.    The allegations of Paragraph 17 purport to state legal conclusions, to which no

response is required. To the extent a response is necessary, HumanN admits that it sells products,

including its SuperBeets, Beet Elite, and Neo40 products, but otherwise denies the allegations

contained in Paragraph 17.

                                               -3-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 4 of 28




       18.     HumanN admits that it advertises, offers to sell, and sells the Accused Products in

the United States, including in this district. HumanN denies the remaining allegations of Paragraph

18.

       19.     HumanN admits that the product labeling for each Accused Product accurately

describes the product. HumanN denies the remaining allegations of Paragraph 19.

       20.     HumanN admits that product labeling for the Neo40 product accurately describes

the product. HumanN denies the remaining allegations of Paragraph 20.

       21.     HumanN admits that the Accused Products are sold and offered for sale over the

phone, through HumanN’s website, and through third-parties Amazon and GNC Corporation.

HumanN denies the remaining allegations of Paragraph 21.

       22.     HumanN admits that it markets and advertises the Accused Products, including

marketing and advertising on the Internet. HumanN denies the remaining allegations of Paragraph

22.

       23.     HumanN denies the allegations in Paragraph 23.

                                 THE ASSERTED PATENTS

       24.     HumanN admits that Exhibit 1 to the Complaint purports to be a copy of U.S. Patent

No. 9,180,140 (“the ’140 Patent”) and that on its face the document includes the title “Performance

enhancing composition and use thereof.” HumanN denies that the ’140 Patent is valid and

enforceable. HumanN is without sufficient knowledge or information to form a belief as to the

truth of the remaining allegations in Paragraph 24, and therefore denies them.

       25.     HumanN admits that Exhibit 3 to the Complaint purports to be a copy of U.S. Patent

No. 10,555,968 (“the ’968 Patent”) and that on its face the document includes the title

“Performance enhancing composition and use thereof.” HumanN denies that the ’968 Patent is



                                               -4-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 5 of 28




valid and enforceable. HumanN is without sufficient knowledge or information to form a belief

as to the truth of the remaining allegations in Paragraph 25, and therefore denies them.

       26.     HumanN denies that it has infringed any valid and enforceable claim of any

Asserted Patent. HumanN is without sufficient knowledge or information to form a belief as to

the truth of the remaining allegations in Paragraph 26, and therefore denies them.

       27.     HumanN admits that Exhibit 2 to the Complaint purports to be a copy of U.S. Patent

No. 8,455,531 (“the ’531 Patent) and that on its face the document includes the title “Amino acid

compositions.” HumanN denies that the ’531 Patent is valid and enforceable. HumanN is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 27, and therefore denies them.

                          COUNTS OF PATENT INFRINGEMENT

       28.     Paragraph 28 contains legal conclusions to which no response is required. To the

extent a response is necessary, HumanN denies the allegations contained in Paragraph 28.

                                           COUNT ONE

                  (Infringement of the ’140 Patent by all Accused Products)

       29.     HumanN restates and incorporates by reference each and every response contained

in the preceding paragraphs of this Answer as if fully set forth herein.

       30.     To the extent this Paragraph purports to characterize the contents of the ’140 Patent,

HumanN denies that this description of the ’140 Patent is complete or accurate.

       31.     To the extent this Paragraph purports to reproduce the contents of claim 1 of the

’140 Patent, that document speaks for itself and no further response is required.

       32.     Paragraph 32 contains legal conclusions to which no response is required. To the

extent a response is necessary, HumanN denies the allegations contained in Paragraph 32.

       33.     HumanN denies the allegations in Paragraph 33.

                                                -5-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 6 of 28




       34.     HumanN admits that it sells the Accused Products. HumanN denies the remaining

allegations of Paragraph 34.

       35.     To the extent the allegations in Paragraph 35 purport to characterize the contents of

a public paper of Dr. Jon Ivy, HumanN responds that the paper speaks for itself and it should be

read in its entirety and in context. HumanN denies the allegations in Paragraph 35 to the extent

inconsistent with that paper. HumanN otherwise denies the allegations in Paragraph 35.

       36.     HumanN denies the allegations in Paragraph 36.

       37.     HumanN denies the allegations in Paragraph 37.

       38.     HumanN denies the allegations in Paragraph 38.

       39.     HumanN denies the allegations in Paragraph 39.

       40.     HumanN denies the allegations in Paragraph 40.

       41.     HumanN denies the allegations in Paragraph 41.

       42.     To the extent the allegations in Paragraph 42 purport to characterize the contents of

HumanN’s website, the contents of HumanN’s website speaks for itself and HumanN denies the

allegations in this Paragraph to the extent inconsistent with the referenced portions thereof.

HumanN denies the remaining allegations in Paragraph 42.

       43.     HumanN denies the allegations in Paragraph 43.

       44.     HumanN denies the allegations in Paragraph 44.

       45.     HumanN denies the allegations in Paragraph 45.

       46.     HumanN denies the allegations in Paragraph 46.

       47.     HumanN lacks sufficient knowledge or information to form a belief as to the truth

of Plaintiff’s allegations in Paragraph 47, and therefore denies the allegations in Paragraph 47.

       48.     HumanN denies the allegations in Paragraph 48.



                                               -6-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 7 of 28




       49.      HumanN denies the allegations in Paragraph 49.

                                          COUNT TWO

                    (Infringement of the ’531 Patent by the Neo40 product)

       50.      HumanN restates and incorporates by reference each and every response contained

in the preceding paragraphs of this Answer as if fully set forth herein.

       51.      To the extent this Paragraph purports to characterize the contents of the ’531 Patent,

HumanN denies that this description of the ’531 Patent is complete or accurate.

       52.      To the extent this Paragraph purports to reproduce the contents of claim 62 of the

’531 Patent, that document speaks for itself and no further response is required.

       53.      HumanN admits that it markets, offers to sell, and sells the Accused Products.

HumanN denies the remaining allegations of Paragraph 53.

       54.      HumanN denies the allegations in Paragraph 54.

       55.      To the extent this Paragraph purports to characterize the contents HumanN’s First

Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies that the description in Paragraph 55 are a complete or accurate description of

the document, and otherwise denies the remaining allegations contained in Paragraph 55.

       56.      Paragraph 56 contains legal conclusions to which no response is required. To the

extent a response is necessary, HumanN denies the allegations contained in Paragraph 56.

       57.      HumanN admits that Paragraph 57 purports to contain a screenshot of an image of

the Neo40 label excerpted from HumanN’s website. The image speaks for itself and should be

read in its entirety and in context. HumanN denies the allegations of Paragraph 57 to the extent

inconsistent with cited material, and otherwise denies the remaining allegations contained in

Paragraph 57.

                                                 -7-
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 8 of 28




       58.     HumanN denies the allegations in Paragraph 58.

       59.     HumanN denies the allegations in Paragraph 59.

       60.     HumanN denies the allegations in Paragraph 60.

       61.     HumanN lacks sufficient knowledge or information to form a belief as to the truth

of Plaintiff’s allegations in Paragraph 61, and therefore denies the allegations in Paragraph 61.

       62.     HumanN denies the allegations in Paragraph 62.

       63.     HumanN admits that it received a letter from ThermoLife referencing the ’531

Patent on December 30, 2016, but otherwise denies the remaining allegations in Paragraph 63.

       64.     HumanN denies the allegations in Paragraph 64.

                                        COUNT THREE

        (Infringement of the ’968 Patent by the SuperBeets and BeetElite products)

       65.     HumanN restates and incorporates by reference each and every response contained

in the preceding paragraphs of this Answer as if fully set forth herein.

       66.     To the extent this Paragraph purports to characterize the contents of the ’968 Patent,

HumanN denies that this description of the ’968 Patent is complete or accurate.

       67.     To the extent this Paragraph purports to reproduce the contents of claim 45 of the

’968 Patent, that document speaks for itself and no further response is required.

       68.     HumanN admits that it markets, offers for sale, and sells the Accused Products.

HumanN denies the remaining allegations in Paragraph 68.

       69.     HumanN denies the allegations in Paragraph 69.

       70.     HumanN denies the allegations of Paragraph 70 at least because the claim term

“composition” has not yet been construed, nor has Thermolife disclosed how it contends the term

should be interpreted.



                                                -8-
            Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 9 of 28




       71.      HumanN admits that sodium nitrite is a nitrite salt. To the extent this Paragraph

purports to characterize the contents of the ’968 Patent, HumanN denies that it is complete or

accurate.

       72.      To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies that the allegations of Paragraph 72 are a complete or accurate description of

the document, and otherwise denies the remaining allegations contained in Paragraph 72.

       73.      HumanN admits that the product labeling for the Accused Products accurately

describes the products. HumanN denies the remaining allegations in Paragraph 73.

       74.      To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and denies the allegations of Paragraph 74 are a complete or accurate description of the document,

and otherwise denies the remaining allegations contained in Paragraph 74.

       75.      HumanN restates and incorporates by reference each and every response contained

in the preceding paragraphs of this answer as if fully set forth herein.

       76.      To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies the allegations of Paragraph 76 are a complete or accurate description of the

document, and otherwise denies the remaining allegations contained in Paragraph 76.




                                                -9-
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 10 of 28




       77.     To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies the allegations of Paragraph 77 are a complete or accurate description of the

document, and otherwise denies the remaining allegations contained in Paragraph 77.

       78.     HumanN denies the allegations in Paragraph 78.

       79.     To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies the allegations of Paragraph 79 are a complete or accurate description of the

document, and otherwise denies the remaining allegations contained in Paragraph 79.

       80.     To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL

before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies the allegations of Paragraph 80 are a complete or accurate description of the

document, and otherwise denies the remaining allegations contained in Paragraph 80.

       81.     HumanN denies the allegations in Paragraph 81.

       82.     HumanN denies the allegations in Paragraph 82.

       83.     HumanN lacks sufficient knowledge or information to form a belief as to the truth

of Plaintiff’s allegations in Paragraph 83, and therefore denies the allegations in Paragraph 83.

       84.     HumanN denies the allegations in Paragraph 84.

       85.     To the extent this Paragraph purports to characterize the contents of HumanN’s

First Amended Answer and Counterclaims, Dkt. No. 117, filed in Cause No. 2:18-cv-02980-DWL



                                               - 10 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 11 of 28




before the United States District Court for the District of Arizona, that document speaks for itself

and HumanN denies the allegations of Paragraph 85 are a complete or accurate description of the

document, and otherwise denies the remaining allegations contained in Paragraph 85.

        86.     HumanN admits that it received a letter from Plaintiff’s counsel on December 27,

2019 and that it continued to sell its SuperBeets and BeetElite products after receiving Plaintiff’s

letter, but HumanN otherwise denies the remaining allegations in Paragraph 86.

        87.     HumanN denies the allegations in Paragraph 87.

                                          JURY DEMAND

        88.     Plaintiff’s Jury Demand does not contain allegations of fact, and therefore no

responsive pleading is required. To the extent a response is necessary, HumanN admits that

Plaintiff has requested a jury trial.

                                        RELIEF REQUESTED

        89.     Plaintiff’s “Relief Requested” paragraph does not contain allegations of fact, and

therefore no responsive pleading is required. To the extent a response is necessary, HumanN

denies that Plaintiff is entitled to any of the relief requested in its prayer for relief or any relief

whatsoever.




                                                - 11 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 12 of 28




                           HUMANN’S AFFIRMATIVE DEFENSES

       HumanN incorporates by reference as if fully set forth herein its responses to ThermoLife’s

Complaint. HumanN denies any allegations in the Complaint not expressly admitted above.

Without assuming any burden other than that imposed by operation of law and without reducing

or removing ThermoLife’s burdens of proof on its affirmative claims, HumanN alleges and asserts

the following defenses in response to ThermoLife’s Complaint and its assertion that HumanN

infringes the Asserted Patents. In addition, HumanN reserves the right to amend its Answer to add

additional Defenses and Counterclaims that become known as a result of discovery or otherwise.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because, inter

alia, it has not alleged plausible allegations of infringement.

                             SECOND AFFIRMATIVE DEFENSE

       HumanN has not and does not infringe, under any theory of infringement, including

directly (whether individually or jointly), indirectly (whether contributorily or by inducement),

willfully, or otherwise, any valid and enforceable claim of the Asserted Patents, including the ’140

Patent, ’531 Patent, and ’968 Patent.

                              THIRD AFFIRMATIVE DEFENSE

       Each claim of the Asserted Patents is invalid for failing to comply with one or more of the

requirements of the United States Code, Title 35, including, but not limited to, 35 U.S.C. §§ 101,

102, 103, and 112, and the rules and regulations pertaining thereto.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for relief are barred in whole or in part by prosecution history estoppel

and/or prosecution disclaimer. Specifically, Thermolife is precluded from construing any valid

claim of the patents-in-suit to be infringed, literally or under the doctrine of equivalents, due to


                                                - 12 -
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 13 of 28




admissions, arguments, amendments, representations, and/or statements made to the U.S. Patent

and Trademark Office (a) during prosecution of the patents-in-suit, (b) in the specification and

claims of the patents-in-suit, and/or (c) during the prosecution of patents and applications related

to the patents-in-suit.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for relief are barred by doctrines of equity, including, without limitation,

laches, estoppel, waiver, ratification, unclean hands and/or inequitable conduct.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for relief are barred in whole or in part by 35 U.S.C. §§ 286 and 287.

                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff is barred in whole or in part from recovering damages under 35 U.S.C. § 287 to

the extent Thermolife or any licensee of the patents-in-suit failed to mark any of their relevant

products as required by 35 U.S.C. § 287 or otherwise provide proper notice of any alleged

infringement of the patents-in-suit. Thermolife’s claims for relief are statutorily limited in whole

or in part by 35 U.S.C. § 286, and Thermolife is barred from recovering costs in connection with

this action by 35 U.S.C. § 288.

                             EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s demand to enjoin HumanN is barred because Plaintiff has suffered neither harm

nor irreparable harm from HumanN’s actions and Plaintiff cannot meet the other requirements for

injunctive relief.

                               NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s demand for enhanced damages is barred because HumanN has had and continues

to have an objectively reasonable basis to believe that the Accused Products do not infringe any

valid and enforceable claim of the Asserted Patents.

                                                - 13 -
          Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 14 of 28




       HUMANN’S COUNTERCLAIMS AND REQUEST FOR INJUNCTIVE RELIEF

         Counter-Plaintiff Human Power of N Company (formerly known as NeoGenis

Laboratories, Inc.) (“HumanN”) brings the following Counterclaims and Request for Injunctive

Relief against Counter-Defendant ThermoLife International, L.L.C. (“ThermoLife”) pursuant to

Federal Rule of Civil Procedure 13 and alleges as follows:

                 NATURE AND BASIS OF HUMANN’S COUNTERCLAIMS

         1.      In its Complaint, filed with the Court on February 11, 2021, ThermoLife accuses

HumanN’s “SuperBeets”, “BeetElite”, and “Neo40” products (collectively, the “Accused

Products”) of infringing three patents, U.S. Patent Nos. 9,180,140 (“’140 Patent”), 8,455,531

(“’531 Patent”), and 10,555,968 (“968 Patent”) (collectively, the “Asserted Patents”) and asks the

Court to enjoin HumanN from engaging in any further acts of infringement.

         2.      Specifically, with respect to the ’968 Patent, ThermoLife asserts that HumanN’s

SuperBeets and BeetElite products infringe claim 45 of the ’968 Patent. ThermoLife further

represents that each of the Accused Products are sold by HumanN online through third-parties,

including Amazon.

         3.      On April 1, 2021—nearly 50 days after filing this lawsuit, without ever serving

HumanN a copy of its Complaint, and after sending a written settlement offer—ThermoLife

initiated Amazon’s Patent Evaluation Process against HumanN, through which it again accuses

HumanN’s SuperBeets and BeetElite products of infringing claim 45 of the ’968 Patent.1

         4.      The purpose of Amazon’s Patent Evaluation Process is to evaluate the merits of

patent infringement claims against products listed on amazon.com. See Exhibit 1. A patent owner

or exclusive licensee initiates Amazon’s Patent Evaluation Process unilaterally by submitting a



1
    As of the date of this filing, ThermoLife has not served HumanN a copy of its Complaint.
                                               - 14 -
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 15 of 28




Patent Neutral Evaluation Agreement (“Agreement”) to Amazon that identifies products listed on

amazon.com that allegedly infringe a specified claim of the patent holder’s asserted patent. Id.

Once submitted, Amazon sends that Agreement to the accused infringer, who lists the accused

products on amazon.com, with an ultimatum to either: (1) submit to the evaluation by executing

the Agreement within three weeks and paying $4,000; or (2) have their listings on accused products

removed from amazon.com. Id. At bottom, if an accused infringer chooses not to participate in

evaluation, Amazon will remove its accused products from amazon.com. Id.

         5.     If the seller executes the Agreement, the Amazon-appointed evaluator then reviews

the patent holder’s patent infringement claim and makes a yes or no decision about whether the

patent covers the product listings. Id. There is no discovery, trial, or hearing allowed. Id. The

only two defenses other than non-infringement based on failure to meet one or more claim

limitations are: (i) a court has already found the asserted claim invalid or unenforceable; or (ii)

that the accused products were on sale one year or more before the asserted patent’s earliest

effective filing date. Id.

         6.     Each year, HumanN sells a large percentage of its inventory on amazon.com. As

such, if ThermoLife is allowed to proceed with the Patent Evaluation Process against HumanN

and ultimately succeeds, HumanN will lose a significant portion of its goodwill and sales.

         7.     By instituting the Patent Evaluation Process against HumanN after filing the instant

action, ThermoLife is attempting to obtain from Amazon what it has already chosen to seek from

this Court: an injunction against HumanN’s sales of the Accused Products.

                                            PARTIES

         8.     Human Power of N Company d/b/a HumanN is a Texas corporation, with its

principal place of business at 1250 S. Capital of Texas Highway, Building I-360, Austin, Texas

78746.

                                               - 15 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 16 of 28




        9.      Upon information and belief, Counter-Defendant ThermoLife is a limited liability

company organized and existing under the laws of Arizona. According to Arizona Secretary of

State filings, ThermoLife’s registered agent is Ronald L. Kramer, who states that his address is

1334 E. Chandler Blvd., #5-D76, Phoenix, Arizona 85048; however, this location is a Mailboxes

& More store. Thermolife is before the Court for all purposes.

        10.     Upon information and belief, ThermoLife has an additional business address

located at 1811 Ocean Front Walk, Third Floor, Venice, California 90291.

                                  JURISDICTION AND VENUE

        11.     This Court has federal question jurisdiction because this action arises under the

Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202 and under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq.

        12.     The Court has subject matter jurisdiction over HumanN’s counterclaims pursuant

to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

        13.     This Court has personal jurisdiction over ThermoLife because ThermoLife

submitted itself to the jurisdiction of this Court by filing its Complaint in this judicial district.

        14.     Venue in this judicial district is proper under 28 U.S.C. § 1391.

                                              COUNT I

                Declaratory Judgment of Non-Infringement of the ’140 Patent

        15.     HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

        16.     ThermoLife has alleged that it is the exclusive licensee of the ’140 Patent.

        17.     By asserting the ’140 Patent against HumanN, ThermoLife has taken the position

that HumanN infringes at least one claim of the ’140 Patent.



                                                 - 16 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 17 of 28




       18.      HumanN has not and does not infringe any valid and enforceable claim of the ’140

Patent, either directly or indirectly, contributorily or by inducement, literally or under the doctrine

of equivalents, or in any manner whatsoever. By way of example and without limitation, HumanN

does not infringe at least claim 1 of the ’140 Patent because none of the Accused Products satisfy

the following claim limitation: “administration of said inorganic nitrate and/or nitrite will result

in reduced oxygen consumption (V02) in and enhanced physical performance of said mammal

during the physical exercise as compared with the physical performance of said mammal during

the physical exercise in the absence of administration of the 25 inorganic nitrate and/or nitrite.”

       19.      An actual controversy exists between HumanN and ThermoLife as to HumanN’s

non-infringement of the ’140 Patent as evidenced by ThermoLife’s Complaint and HumanN’s

Answer, Defenses, Counterclaims and Request for Injunctive Relief in this action.

       20.      A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’140 Patent.

       21.      HumanN seeks, and is entitled to, a declaration from this Court that HumanN has

not and does not infringe any valid and enforceable claim of the ’140 Patent, either directly, or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents, or in any

manner whatsoever.

                                             COUNT II

                     Declaratory Judgment of Invalidity of the ’140 Patent

       22.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       23.      By asserting the ’140 Patent against HumanN, ThermoLife has taken the position

that the ’140 Patent is valid and enforceable.



                                                 - 17 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 18 of 28




       24.     Each claim of the ’140 Patent is invalid for failing to comply with the patent laws,

including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules and regulations

pertaining thereto. By way of example and without limitation, the claims are invalid under 35

U.S.C. §§ 102 and/or 103. Beet root was a known supplement for improving athletic performance,

and     beet     root     inherently      includes       inorganic    nitrates.         See,     e.g.,

https://web.archive.org/web/20060521193831/http://www.nutraceutical.com/search/view_produc

t.cfm?product_index=7661441 (605 mg capsule available at least as early as May 2006);

https://www.amazon.com/Solaray-Beet-605mg-100-Capsules/dp/B00014ELDW/ref=cm_cr_arp_

d_product_top?ie=UTF8. The recommended dosage on the archived Neutraceutical webpage

overlaps with the dosage recited in claim 1 of the ’140 Patent. The above Amazon page explicitly

suggests taking beet root before exercise: “Beet Root may be a beneficial supplement to take before

a workout or other strenuous exercise.” And the Archived Nutraceutical page suggests daily

intake, so a person taking for improved athletic performance would inherently be within 1-3 days

of exercise. Finally, the effects during exercise are purported to be an inherent effect of the dosage

of beetroot, so the effects are inherent. Further, the claims of the ’140 Patent, including claim 1,

are invalid under 35 U.S.C. § 112 for being indefinite because, for example and without limitation,

the specification fails to describe with reasonable certainty the scope of the claim with respect to

the limitation “administration of said inorganic nitrate and/or nitrite will result in reduced oxygen

consumption (V02 ) in and enhanced physical performance of said mammal during the physical

exercise as compared with the physical performance of said mammal during the physical exercise

in the absence of administration of the 25 inorganic nitrate and/or nitrite.”




                                                - 18 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 19 of 28




       25.      An actual controversy exists between HumanN and ThermoLife as to the invalidity

of the ’140 Patent as evidenced by ThermoLife’s Complaint and HumanN’s Answer, Defenses,

Counterclaims and Request for Injunctive Relief in this action.

       26.      A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’140 Patent.

       27.      HumanN seeks, and is entitled to, a declaration from this Court that each claim of

the ’140 Patent is invalid.

                                            COUNT III

                Declaratory Judgment of Non-Infringement of the ’531 Patent

       28.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       29.      ThermoLife has alleged that it is the owner of the ’531 Patent.

       30.      By asserting the ’531 Patent against HumanN, ThermoLife has taken the position

that HumanN infringes at least one claim of the ’531 Patent.

       31.      HumanN has not and does not infringe any valid and enforceable claim of the ’531

Patent, either directly or indirectly, contributorily or by inducement, literally or under the doctrine

of equivalents, or in any manner whatsoever. By way of example and without limitation, HumanN

does not infringe at least claim 62 of the ’531 Patent because none of the Accused Products satisfy

the following claim limitations: “at least one isolated amino acid compound selected from the

group consisting of Agmatine, Beta Alanine, Citrulline, Creatine, Glutamine, L-Histidine,

Isoleucine, Leucine, Norvaline, Ornithine, Valine, Aspartic Acid, Cysteine, Glycine, Lysine,

Methionine, Praline, Tyrosine,and Phenylalanine.”




                                                - 19 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 20 of 28




       32.      An actual controversy exists between HumanN and ThermoLife as to HumanN’s

non-infringement of the ’531 Patent as evidenced by ThermoLife’s Complaint and HumanN’s

Answer, Defenses, Counterclaims and Request for Injunctive Relief in this action.

       33.      A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’531 Patent.

       34.      HumanN seeks, and is entitled to, a declaration from this Court that HumanN has

not and does not infringe any valid and enforceable claim of the ’531 Patent, either directly, or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents, or in any

manner whatsoever.

                                            COUNT IV

                     Declaratory Judgment of Invalidity of the ’531 Patent

       35.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       36.      By asserting the ’531 Patent against HumanN, ThermoLife has taken the position

that the ’531 Patent is valid and enforceable.

       37.      Each claim of the ’531 Patent is invalid for failing to comply with the patent laws,

including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules and regulations

pertaining thereto. By way of example and without limitation, beet root was a known supplement

for improving athletic performance, and beet root inherently includes inorganic nitrates. See, e.g.,

https://web.archive.org/web/20060521193831/http://www.nutraceutical.com/search/view_produc

t.cfm?product_index=7661441 (605 mg capsule available at least as early as May 2006);

https://www.amazon.com/Solaray-Beet-605mg-100-Capsules/dp/B00014ELDW/ref=cm_cr_arp_

d_product_top?ie=UTF8. Ornithine was also a well-known supplement for improving athletic

performance. See, e.g., https://pubmed.ncbi.nlm.nih.gov/2770269/ (increase total strength and

                                                 - 20 -
         Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 21 of 28




lean              body               mass                   relative           to             placebo);

https://web.archive.org/web/20061110082314/http://www.sourcenaturals.com/products/GP1182/

(commercially available November 10, 2006, “a precursor of arginine, which is necessary for the

synthesis of creatine, an important energy provider for muscles” and “Use before exercise…”).

Ornithine was also commercially available, as a separate compound from nitrate) at least as early

as     November    10,    2006    (see    above)      and     November   15,    2006.       See,   e.g.,

https://web.archive.org/web/20061115072009/http://www.nutraceutical.com/search/view_produc

t.cfm?product_index=3264541 (500 mg capsule). It would have been obvious for a person of

ordinary skill in the art to simply combine these two well-known ingredients as a combined

supplement for improving athletic performance. A solid form was one of a limited number of

options (i.e., liquid or solid). Further, the claims of the ’531 Patent, including claim 62, are invalid

under 35 U.S.C. § 112 for being indefinite because, for example and without limitation, the

specification fails to describe with reasonable certainty the scope of the claim with respect to the

limitation “wherein the at least one isolated amino acid compound is a separate compound than

the at least one non-ester nitrate compound.”

        38.    An actual controversy exists between HumanN and ThermoLife as to the invalidity

of the ’531 Patent as evidenced by ThermoLife’s Complaint and HumanN’s Answer, Defenses,

Counterclaims and Request for Injunctive Relief in this action.

        39.    A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’531 Patent.

        40.    HumanN seeks, and is entitled to, a declaration from this Court that each claim of

the ’531 Patent is invalid.




                                                   - 21 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 22 of 28




                                             COUNT V

                Declaratory Judgment of Non-Infringement of the ’968 Patent

       41.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       42.      ThermoLife has alleged that it is the exclusive licensee of the ’968 Patent.

       43.      By asserting the ’968 Patent against HumanN, ThermoLife has taken the position

that HumanN infringes at least one claim of the ’968 Patent.

       44.      HumanN has not and does not infringe any valid and enforceable claim of the ’968

Patent, either directly or indirectly, contributorily or by inducement, literally or under the doctrine

of equivalents, or in any manner whatsoever.

       45.      An actual controversy exists between HumanN and ThermoLife as to HumanN’s

non-infringement of the ’968 Patent as evidenced by ThermoLife’s Complaint and HumanN’s

Answer, Defenses, Counterclaims and Request for Injunctive Relief in this action.

       46.      A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’968 Patent.

       47.      HumanN seeks, and is entitled to, a declaration from this Court that HumanN has

not and does not infringe any valid and enforceable claim of the ’968 Patent, either directly, or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents, or in any

manner whatsoever.




                                                - 22 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 23 of 28




                                            COUNT VI

                     Declaratory Judgment of Invalidity of the ’968 Patent

       48.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       49.      By asserting the ’968 Patent against HumanN, ThermoLife has taken the position

that the ’140 Patent is valid and enforceable.

       50.      Each claim of the ’968 Patent is invalid for failing to comply with the patent laws,

including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules and regulations

pertaining thereto. By way of example and without limitation, the use of beet root and/or beet

root juice as a supplement for improving athletic performance was known before the critical date

of the ’968 Patent. Beet root and beet root juice are botanicals that inherently include nitrate. The

use of sodium nitrite (a nitrite salt) as a preservative for food products was also known before the

critical date of the ’968 Patent. The creation of a supplement containing beet root and/or beet root

juice and using sodium nitrite as a preservative at the ratios recited in claim 45 of the ’968 patent

would have been obvious to a person of skill in the art at the time.

       51.      An actual controversy exists between HumanN and ThermoLife as to the invalidity

of the ’968 Patent as evidenced by ThermoLife’s Complaint and HumanN’s Answer, Defenses,

Counterclaims and Request for Injunctive Relief in this action.

       52.      A judicial decision is necessary and appropriate so that HumanN may ascertain its

rights with respect to the ’968 Patent.

       53.      HumanN seeks, and is entitled to, a declaration from this Court that each claim of

the ’968 Patent is invalid.




                                                 - 23 -
        Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 24 of 28




                                           COUNT VII

                      Request for Preliminary and Permanent Injunction

       54.      HumanN incorporates by reference the preceding paragraphs as though fully set

forth herein.

       55.      ThermoLife filed this patent infringement action against HumanN on February 11,

2021 in the United States District Court for the Western District of Texas.

       56.      In so doing, ThermoLife assented to this Court’s jurisdiction over its patent

infringement claims against the Accused Products, including its claims that HumanN’s SuperBeets

and BeetElite products infringe claim 45 of the ’968 Patent.

       57.      In its Complaint, ThermoLife also requests that the Court grant an injunction

against HumanN to prohibit further alleged infringement of the Asserted Patents.

       58.      After filing its Complaint in this action, however, ThermoLife filed a claim with

Amazon through which it again accuses HumanN’s SuperBeets and BeetElite products of

infringing claim 45 of the ’968 Patent and seeks institution of Amazon’s Patent Process against

HumanN.

       59.      Immediate and irreparable harm will result from ThermoLife’s invocation and use

of Amazon’s Patent Evaluation Process against HumanN. If HumanN either (i) refuses to

participate in the Patent Neutral Evaluation or (ii) agrees to participate in the Patent Evaluation

Process and is found to infringe the ’968 Patent by the evaluator, then HumanN will no longer be

able to sell its SuperBeets or BeetElite products on Amazon’s website. HumanN only has 21 days

from the date of ThermoLife’s submission to Amazon, April 1, 2021, to inform Amazon of its

intent to participate in the Patent Neutral Evaluation.

       60.      If HumanN is prohibited from selling its SuperBeets and BeetElite products on

www.amazon.com, HumanN will suffer monetary loss, reputational damage, and loss of goodwill.

                                               - 24 -
          Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 25 of 28




Because HumanN has no adequate remedy at law, it seeks preliminary and permanent injunctive

relief.

          61.   ThermoLife’s conduct supports granting preliminary and permanent injunctive

relief to prevent it from further pursuing, requesting, or initiating evaluation through Amazon’s

Patent Evaluation process of ThermoLife’s claims that HumanN’s SuperBeets, BeetElite, and

Neo40 products infringe any patent for which ThermoLife is the assignee and/or exclusive

licensee, including but not limited to, U.S. Patent Nos. 10,555,968, 9,180,140, and 8,455,531.

          62.   Accordingly, HumanN seeks an order enjoining ThermoLife, and all others in

active concert or participation with them, from further pursuing requesting, or initiating evaluation

through Amazon’s Patent Evaluation process of ThermoLife’s claims that HumanN’s SuperBeets,

BeetElite, and Neo40 products infringe any patent for which ThermoLife is the assignee and/or

exclusive licensee, including but not limited to, U.S. Patent Nos. 10,555,968, 9,180,140, and

8,455,531.

                                     RELIEF REQUESTED

          WHEREFORE, HumanN, reserving its right to amend its pleadings and to add additional

defenses, affirmative defenses, and counterclaims, respectfully requests that this Court enter

judgment in its favor as follows and award HumanN the following relief:

          (a)   adjudge and declare that HumanN has not infringed and is not infringing any valid

                and enforceable claim of the ’140 Patent, ’531 Patent, or ’968 Patent;

          (b)   adjudge and declare that the claims of the ’140 Patent, ’531 Patent, or ’968 Patents

                are invalid;

          (c)   enter an order enjoining ThermoLife, and all others in active concert or

                participation with it, from further pursuing, requesting, or initiating evaluation

                through Amazon’s Patent Evaluation process of ThermoLife’s claims that

                                               - 25 -
Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 26 of 28




      HumanN’s SuperBeets, BeetElite, and Neo40 products infringe any patent for

      which ThermoLife is the assignee and/or exclusive licensee, including but not

      limited to, U.S. Patent Nos. 10,555,9689,180,140, and 8,455,531;

(d)   enter judgment in favor of HumanN and against ThermoLife on each of HumanN’s

      counterclaims;

(e)   deny ThermoLife’s request for damages, attorneys’ fees, costs, and expenses;

(f)   deny ThermoLife’s request for injunctive relief;

(g)   dismiss, with prejudice, ThermoLife’s Complaint against HumanN; and

(h)   award all other and further relief as the Court may deem just and proper.




                                     - 26 -
       Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 27 of 28




Date: April 7, 2021                    Respectfully submitted,


                                       /s/ Brett C. Govett
                                       Brett C. Govett

                                       NORTON ROSE FULBRIGHT US LLP
                                       Brett C. Govett (Texas Bar No. 08235900)
                                       Jacqueline G. Baker (Texas Bar No. 24109609)
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, Texas 75201
                                       Telephone: (214) 855-8000
                                       Facsimile: (214) 855-8200
                                       brett.govett@nortonrosefulbright.com
                                       jackie.baker@nortonrosefulbright.com

                                       Stephanie DeBrow (Texas Bar No. 24074119)
                                       98 San Jacinto Boulevard, Suite 1100
                                       Austin, Texas 78701
                                       Telephone: (512) 536-3094
                                       Facsimile: (512) 536-4598
                                       stephanie.debrow@nortonrosefulbright.com

                                       Saul Perloff (Texas Bar No. 00795128)
                                       111 W Houston Street, Suite 1800
                                       San Antonio, Texas 78205
                                       Telephone: (210) 224-5575
                                       Facsimile: (210) 270-7205
                                       saul.perloff@nortonrosefulbright.com




                                    - 27 -
          Case 6:21-cv-00144-ADA Document 10 Filed 04/07/21 Page 28 of 28




                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 7, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record.


                                                                        /s/ Brett C. Govett
                                                                            Brett C. Govett




                                                  - 28 -
